DETAILED ACTION
This office action is in response to the response dated October 1, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 and 18-20 are withdrawn.
	Claim 12 is currently amended.
	Claims 13-17 are as originally filed.
	Therefore, claims 12-17 are currently pending.

Claim Objections
Claim 12 is objected to because of the following informalities:  
	Line 4 of amended claim 12 recites “the RFID device utilizes”, however, lines 1-3 refer to RFID devices (plural).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreiner et al. (Kreiner; US PG Pub #2004/0133484).
As to claim 12, Kreiner teaches a method of recycling radio frequency identification (RFID) devices (Paragraph [0011] teaches a method for sorting post-consumption items using RF tags) comprising the steps of: 
accepting a waste stream comprised of the RFID devices and a plurality of non-RFID devices (Figure 4; Paragraph [0068] teaches a comingled items on a primary conveyor), wherein the RFID device utilizes a plurality of designs for manufacturing and recycling (Paragraphs [0024] and [0033] teach RF tags can be active, passive, or semi-passive); 
using a filtration system to filter a portion of the waste stream to create a second waste (Paragraph [0068] teaches pushing items onto corresponding secondary conveyor belts; Figure 4); and 
recovering at least a portion of the RFID devices from the second waste stream (Paragraph [0005] teaches recovering items into marketable commodities).  
As to claim 13, depending from the method of recycling RFID devices of claim 12, Kreiner teaches wherein the second waste stream has a higher density of the RFID devices by volume than the waste stream (Figure 4).  
As to claim 14, depending from the method of recycling RFID devices of claim 12, Kreiner teaches wherein the filtration system is comprised of a RFID reader (Paragraph [0068]). 
As to claim 17, depending from the method of recycling RFID devices of claim 12, Kreiner teaches wherein at least a portion of the RFID devices are comprised of a magnetic material (Paragraph [0070] teaches iron-containing objects such as steel cans; Paragraph [0026] teaches an RF tag embedded within items).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kreiner et al. (Kreiner; US PG Pub #2004/0133484) as applied to claim 12 above, and further in view of McAllister (US PG Pub #2006/0080819).
As to claim 15, depending from the method of recycling RFID devices of claim 12, Kreiner does not explicitly teach wherein at least a portion of the RFID devices are encapsulated in a foam.  
In the field of recycling RFID devices, McAllister teaches wherein at least a portion of the RFID devices are encapsulated in a foam (Paragraphs [0165] and [0166]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RF teaching of Kreiner with the foam construction of McAllister because foam generally provides the best survivability in outdoor and rough surface environments while providing the best protection for the tag (Paragraph [0166]).
As to claim 16, depending from the method of recycling RFID devices of claim 15, Kreiner does not explicitly teach wherein at least a portion of the RFID devices are encapsulated between two films. 
In the field of recycling RFID devices, McAllister teaches wherein at least a portion of the RFID devices are encapsulated between two films (Figure 2 and Paragraph [0113] teach a layered device including a PET substrate; Paragraph [0116] teaches a polymer film substrate under the IC; Paragraphs [0177] and [0253] teach a film placed over the transponder device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the RF teaching of Kreiner with the film construction of McAllister because the films help create a thin, flexible, and environment-friendly device (Paragraph [0116]).

Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive.
	On page 6 of the filed response, the applicant argues that Kreiner does not teach or suggest the amended subject matter. The examiner respectfully disagrees.
	As seen in the rejection above, the prior art of record to Kreiner teaches that RFID tags may be active, passive, or semi-passive. This teaching reads on “a plurality of designs for manufacturing and recycling” since these tags are each designed and manufactured differently based on the presence or absence of a power source in the tag. Further, the presence or absence of a power source relates to both manufacturing the tags and recycling the tags since a power source is part of manufacturing when the tag is designed and created to either include the power source or not and the power source is part of recycling since it may not be recyclable. Therefore, without further clarity or definition in the claim language, the prior art of record reads on the claimed subject matter.
	Further, on pages 6-7, the applicant argues that claims 15 and 16 are not obvious over Kreiner in view of McAllister because McAllister does not cure the deficiencies of Kreiner. Since Kreiner does not contain deficiencies, but properly reads on the claimed subject matter, claims 15 and 16 remain properly rejected.
	Claims 12-17 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688